Title: To James Madison from Thomas Strode, 3 October 1808
From: Strode, Thomas
To: Madison, James



Dear Sir,
Stevensbg. 3d. Oct 1808

On the Return of Mr. Edmonds I was verbally informd that I might expect the Command of Fort Norfolk or of .  My Reasons for wishing to Go to Norfolk was that I might give to my Father some occasional aid in Selling his flour, which to him wd. be an important Matter.  I have nothing lucrative in view for myself having as much property as even I do wish to possess  there is no other Point but at Norfolk that I could render him the Service he wishes & if I do not succeed in Getting the Command there it will not be material where I am orderd.  I am prepar’d & willing to Go to any Station.  Yet if I could be supposed to equal the Command at Norfolk it wd. be a Matter of great importance to my family & gratifyn. to My self.  Accept my dear Sir the warm & Sincere wishes of Your Mo. Obt.

Tho Strode


I have been much paind that any connection of mine Shd have come under the denomination of Office hunter.  I make to no doubt the dft. offices are properly & wisely disposed of, & I assure You I shd have had my doubts if the Gentn. I now alude to had succeeded.  If my dear Sir You in the least consider my application for the Commd. of Fort Norfolk, or if You think those who know me less wd. consider it as a matter of lucrative favr. pray do not hint it.  I am at this day possesst of more Estate than I want & had as leave serve my Country without pay as with it, but I well know that I could without loss of time render most important Services to my Father & his losses thru the last & the present Year require exertion.  As far as respects my Single Self I assure You on my honor I do not care where & how I serve.  I am now forced to set out to Richmd. to enter Special Bail in some Suits I unfortunately entered into as appearance Bail.  Is not this a most dreadfull hardship.  Its effects are many ways deeply prejudicial.  My little wife begs to be hond by Your tendering her Respects to Mrs. Madison.  Warmly and sincerely & Gratefully I am Sir Your Mo. Ob


T Strode

